Title: [August 1770]
From: Washington, George
To: 




Augt. 1. Dined at my Mother’s. Went over to Fredericksburg afterwards & returnd in the Evening back again.
 



2. Met the Officers of the first Virga. Troops at Captn. Weedens where we dined & did not finish till abt. Sun set. Mrs. Washington & Patcy dind at Colo. Lewis’s where we lodgd.


   
   Meeting a day later than scheduled, the officers and representatives of officers who were present accepted William Crawford as surveyor for the veterans’ bounty lands and resolved that GW should make a journey to the Ohio Valley with Crawford and Dr. James Craik to locate the best areas for the surveys. It was also agreed that the costs involved would be divided proportionately among the officers according to their original ranks, the field officers paying the most and the subalterns the least. GW was empowered to begin collecting the money immediately (minutes of the officers of the Virginia Regiment, 5 Mar. 1771, DLC:GW; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 322).



 


3. Dined at my Brother Charles’s—spent the Evening there & lodgd at Colo. Lew⟨is⟩.


   
   Charles Washington was now a leading citizen of Fredericksburg, being both a vestryman of St. George’s Parish and a Spotsylvania County justice. He owned at least 759 acres of land in the county outside Fredericksburg, and in Aug. 1761 he had bought lots numbered 87 and 88 in town for £80 from Warner Lewis of Gloucester County (deed of Charles and Mildred Washington to Thomas Strachan, 20 April 1780, and deed of Lewis to Charles Washington, 3 Aug. 1761, crozier [2]William Armstrong Crozier, ed. Spotsylvania County, 1721–1800: Being Transcriptions, from the Original Files at the County Court House, of Wills, Deeds, Administrators’ and Guardians’ Bonds, Marriage Licenses, and Lists of Revolutionary Pensioners. New York, 1905., 222, 353). Located on Fauquier Street between Princess Ann and Caroline streets, those lots include the site of the Rising Sun Tavern, which according to popular tradition Charles Washington built and operated (wayland [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 153–55).



   
   GW today paid James Hunter of King George County £10 5s. for “Mill spindles Gudgeons &ca.” to be used in his new mill. This sum was apparently the balance due for the parts, because about six weeks earlier GW had sent Hunter £15 on account of the mill (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318, 319).



 


4. Dined at the Barbicue with a great deal of other Company and stayd there till Sunset.
 


5. Went to Church (in Fredg.) and dind with Colo. Lewis.


   
   St. George’s Church, built in 1732, had as its minister at this time James Marye, Jr. (1731–1780), who had succeeded his father as parish rector in 1767 (meade [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 68–69).



 


6. Dined with Mr. James Mercer.

   
   
   James Mercer (1735–1793), a younger brother of Lt. Col. George Mercer but no relation of Hugh Mercer, was a prominent Fredericksburg lawyer. Educated at the College of William and Mary, he served 1762–76 as a burgess from Hampshire County, where he owned land (garnett [1]James Mercer Garnett. “James Mercer.” William and Mary Quarterly, 1st ser., 17 (1908–9): 85–99, 204–23., 90). During 1769 he had bought five lots in Fredericksburg: two from GW, and three, including the ones on which his house and his study stood, from Fielding Lewis (deed of Lewis to Mercer,

4 Sept. 1769, and deed of GW to Mercer, 13 Oct. 1769, crozier [2]William Armstrong Crozier, ed. Spotsylvania County, 1721–1800: Being Transcriptions, from the Original Files at the County Court House, of Wills, Deeds, Administrators’ and Guardians’ Bonds, Marriage Licenses, and Lists of Revolutionary Pensioners. New York, 1905., 268–70). James Mercer had probably attended the meeting at Weedon’s tavern on 2 Aug., because although he had not been a member of the original Virginia Regiment, he was now handling the affairs of his brother George, who had joined the regiment in 1754 and was now living in England.



 


7. Dined at Colo. Lewis’s—Colo. Dangerfield & Lady & Miss Boucher comg. there to see us.

   
   
   colo. dangerfield & lady: possibly Col. William and Sarah Taliaferro Daingerfield, of Belvidera, just south of Fredericksburg. But more likely they are Col. William’s first cousin, also a Col. William (d. 1781), and his wife, Mary Willis Daingerfield, of Coventry in Spotsylvania County. It was this William who served with GW in the Virginia Regiment (see entry for 3 May 1762). Mary Willis Daingerfield was a granddaughter of GW’s uncle by marriage, Col. Henry Willis. The Daingerfields’ daughter Catherine later married George Lewis, son of Fielding and Betty Lewis. Miss Jane Boucher (1742–1794) lived with her older brother, Rev. Jonathan Boucher.



   
   While the Washingtons were in Fredericksburg they purchased clothing and other items. Today GW bought silk and earrings for Patsy, paid George Weedon £6 for a tent and a marquee, and had a watch repaired for 5s. He also visited a barber and clubbed at Weedon’s tavern in the evening (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 319).



 


8. Dined at Colo. Lewis’s.


   
   GW apparently clubbed at Weedon’s again this evening and played cards, winning 5s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 320).



 


9. Breakfasted at my Mothers—dined at Dumfries & came home by Night.
 


10. Rid to Muddy hole—Doeg Run and the Mill.
 


11. Rid into the Neck.
 


12. Rid to Belvoir after Dinner to see Sir Thos. Adams who was sick there.


   
   Adams’s frigate, the Boston, returned to Hampton Roads without him, while he tried to recover his health at Belvoir. He rejoined the vessel in early September and sailed her soon afterwards to Halifax, Nova Scotia, where he died in October (Va. Gaz., P&D, 6 Sept. and 18 Oct. 1770, and R, 1 Nov. 1770).



 


13. Rid to Muddy hole Doeg Run and the Mill.
 


14. At home all day writing Invoices and Letters.



   
   GW was again preparing invoices to be sent to Robert Cary & Co. in London. In his covering letter dated 20 Aug. 1770, he complained about the cost and quality of goods he had received from the company and about the prices paid for tobacco from the Custis plantations. He also noted that some of the items on his enclosed invoices were currently prohibited by the Virginia association and were to be sent only if the Townshend Acts were totally repealed before his goods were shipped, “as it will not be in my power to receive any Articles contrary to our Non-Importation Agreement, to which I have Subscribd, & shall religiously adhere to, if it was, as I coud wish it to be, ten times as strict” (DLC:GW).



 


15. Rid to the Mill—by the Ferry and returnd to Dinner. Miss Betty Dalton came here.
 


16. Rid to the Mill and to the Ditchers.
 


17. At home all day.
 


18. Rid to the Mill—Ditchers—Doeg run and Muddy hole.
 


19. Went to Pohick Church. Calld in our way at Belvoir to take leave of Sir Thos. Returnd to Dinner.
 


20. Went up to Alexandria to Court. Returnd in the Evening with Jacky Custis & Mr. Magowan.


   
   The August court was in session 20–23 Aug. (Fairfax County Order Book for 1770–72, 49–77, Vi Microfilm).



   
   Jacky came from Annapolis to attend dancing lessons that Christian was to give during the next few days at a neighbor’s house. On his way home he had visited Magowan on the West River, and his former tutor had then accompanied him to Mount Vernon (GW to Jonathan Boucher, 15 Aug. 1770, excerpt, American Art Assoc. Catalogue, 21–22 Jan. 1926, item 294; Jonathan Boucher to GW, 18 Aug. 1770, DLC:GW).



 


21. Went up to Court again and returnd in the Afternoon. Found Mr. Beal here along with Mr. Magowan.

	
   
   Many members of the Beall family were living at this time in Prince George’s and Frederick counties, Md. (brumbaughGaius Marcus Brumbaugh. Maryland Records: Colonial, Revolutionary, County and Church, from Original Sources. 2 vols. 1915 and 1928. Reprint. Baltimore, 1975., 1–89, 177–257). The Mr. Beall who was at Mount Vernon today was probably Samuel Beall, Jr. (1740–1825), of Frederick County (see main entry for 27 Aug. 1770; mason [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:xxxiv; beallFielder M. M. Beall. Colonial Families of the United States Descended from the Immigrants Who Arrived Before 1700, Mostly from England and Scotland, and Who Are Now Represented by Citizens of the Following Names, Bell, Beal, Bale, Beale, Beall. Washington, D.C., 1929., 79–82).



 


22. Mr. Beal went away after Breakfast. I continued at home all day.
 



23. I went up to Alexandria calling by Mr. Jno. Wests going & coming. Returnd again at Night—with Mr. B. Fairfax.


   
   GW was again going to court, arriving there near the end of this day’s proceedings (Fairfax County Order Book for 1770–72, 76, Vi Microfilm).



 


24. Went out a huntg. with Mr. Fairfax. Killd a young fox without running him and returnd to Dinner. Doctr. Rumney dind here & lodged.
 


25. Mr. Fairfax—Doctr. Rumney—Mr. Magowan and Jacky Custis all went away after Breakfast. I rid into the Neck and to Muddy hole.


   
   Jacky was returning to school in Annapolis.



 


26. At home all day alone.
 


27. Went by my Mill & Doeg Run to Colchesters—there to settle a dispute betwen. Doctr. Ross & Company & Mr. Semple.

	
   
   In Feb. 1763 Dr. David Ross of Bladensburg, Md., became a partner with Richard Henderson of Bladensburg and Samuel Beall, Jr., and Joseph Chapline (d. 1769), both of Frederick County, Md., in a company that built and operated the Antietam (or Frederick) ironworks on the Potomac River near the mouth of Antietam Creek (singewaldJoseph T. Singewald, Jr. The Iron Ores of Maryland with an Account of the Iron Industry. Baltimore, 1911., 144–45). By 1770 John Semple was selling pig iron from his Keep Triste furnace to the forge at the Antietam works, and those sales may have led to this dispute with Dr. Ross and his company (proposal of John Semple on Potomac navigation, c.1770, MnHi). But the quarrel probably concerned rights to ore deposits or land, possibly the Merryland tract Semple had bought from Thomas Colvill in 1765 (GW to John Rumney, 24 Jan. 1788, DLC:GW). GW was assisted in arbitrating the dispute by George Mason; Robert Mundell, a merchant from Port Tobacco, Md.; and Hector Ross of Colchester, who was no relation to Dr. Ross. After meeting for six days the arbitrators were unable to resolve the matter and adjourned until 24 Jan. 1771.



 


28. At Colchester all day—upon the same business.
 


29. Still at Colchester upon this Affair Colo. Lewis My Sister & Brothr. Chas. passd this in their way to Mount Vernon.


   
   On this date GW paid Dr. Ross £38 1s. 9½d. Maryland currency for about 3,000 pounds of iron (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 320).



 


30. Still at Colchester upon the business before mentioned.
 


31. At the same place and on the same business.
